Citation Nr: 1758410	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type 2.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to September 1969, to include service in the Republic of Vietnam from January 1967 to February 1969.  For his meritorious service, the Veteran was awarded (among other decorations) the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2017.  

The Board has recharacterized the claim for service connection for PTSD to include other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the August 2017 Board hearing, the Veteran testified that his diabetes mellitus had worsened since his last VA examination in January 2011.  Thus, the Board finds that the diabetes mellitus claim must be remanded at this time in order to afford the Veteran another VA examination so that the current severity of that disability may be adequately addressed.  

Regarding the PTSD claim, the Veteran underwent a January 2011 psychiatric examination, in which the examiner diagnosed the Veteran with alcohol dependence, but found the Veteran did not meet the diagnostic criteria for PTSD under DSM IV.  In support of this finding, the examiner noted that while the Veteran had been diagnosed with combat-related PTSD in April 2010 and May 2010, these records did not actually support this diagnosis, as the Veteran had reported his nightmares were not clearly combat-related, and multiple subsequent VA medical records showed negative PTSD screening.  

However, although the examiner noted that multiple VA medical records showed negative PTSD screenings, he failed to address the June 2010, August 2010, and July 2010 VA treatment records that also contained diagnoses of PTSD.  Additionally, although the examiner specifically noted the Veteran had reported his nightmares were not clearly combat-related, the VA treatment records show he reported he had flashbacks and nightmares of when he was under fire and in fear of being killed in Vietnam, and that he would wake up from sleep "fighting with enemies."  Further, subsequent VA treatment records in August 2011 and November 2011 showed the Veteran continued to be diagnosed with combat-related PTSD, after the Veteran reported hypervigilance, flashbacks, nightmares about war, and acting out and thrashing in his sleep.  Lastly, the examiner did not specifically address or provide opinions regarding any of the Veteran's additional psychiatric disorders diagnosed throughout the appeal period, to include depression, a nightmare disorder, and an anxiety disorder.  

Thus, the Board finds that a remand is necessary in order to obtain a new VA examination and an adequate medical opinion regarding the Veteran's PTSD and his other additional psychiatric disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Additionally, the Board notes that in a June 2010 VA treatment record, the Veteran stated he was attending a private sector PTSD support group.  However, there is no indication that an attempt to obtain these private treatment records was made.  Thus, a remand is necessary in order to attempt to obtain these outstanding treatment records, and any other outstanding VA or private treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Lastly, the claims file shows that the Veteran has been receiving Social Security Administration (SSA) benefits since October 1996.  A review of the record does not disclose any attempt to obtain those records, and such records may be potentially relevant to the claims on appeal at this time.  Thus, a remand is necessary in order to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Tampa VA Medical Center and the Lakeland Community-Based Outpatient Clinic, or any other VA medical facility that may have treated the Veteran, and associate those records with the claims file.  

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder or diabetes mellitus type II which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Request from the Social Security Administration (SSA), any records relating to any application for disability benefits filed by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his diabetes mellitus type II.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder is related to military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found at any time during the appeal period, to include PTSD, major depressive disorder, a nightmare disorder, an anxiety disorder, and alcohol dependence.  The examiner must consider both the DSM-IV and 
DSM-V criteria when deciding whether any diagnosis of a psychiatric disorder is appropriate.  

If the Veteran is shown to have PTSD, the examiner should specifically address the stressor(s) from which that diagnosis stems.  

For each psychiatric disorder found, to include PTSD, major depressive disorder, a nightmare disorder, and an anxiety disorder, the examiner should provide an opinion regarding whether each disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

Additionally, if any psychiatric disability is found to be related to military service, the examiner should opine whether the Veteran's alcohol dependence is at least as likely as not (a) caused by, or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by any of the diagnosed psychiatric disorders found to be related to military service.

In rendering the above opinions, the examiner should specifically discuss the Veteran's previous VA psychiatric examination in January 2011, as well as the findings and conclusions of that examiner.  Additionally, the examiner should address the noted diagnoses of combat-related PTSD, major depressive disorder, a nightmare disorder, and an anxiety disorder in the Veteran's VA records.  If the examiner finds that the Veteran has not met the criteria for a diagnosis of either PTSD, major depressive disorder, a nightmare disorder, or an anxiety disorder at any time during the course of the appeal, the examiner must explain why the diagnoses of record during the appeal are not valid.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




